The plaintiff's petition discloses in substance the following facts: The two corporate defendants are full sisters. Both were organized and have ever since been officered by the same promoters; and were so organized and operated for the same purpose. Carl Dixon was, and is, the president of each. One Simpson was, and is, the secretary and treasurer of each. Simpson was a stenographer and employee of Dixon. The cause of action is predicated upon a single joint transaction wherein Dixon is alleged to have acted for both corporations and to have made false representations in the interest and to the benefit of both corporations. They were so made in the sale by Dixon to the plaintiff of the shares of stock of both corporations. There was but one transaction had. The sale of stock of each corporation was accomplished by the same false representations. For this reason alone the motions to strike for misjoinder were not tenable. If the court erred in its interpretation of section 10963, the error was without prejudice and we have no occasion to pass upon it. We do not presume to prejudge the sufficiency of the pleading. We only hold that it discloses a joint transaction and that the parties named were properly joined.
The order appealed from is accordingly affirmed.
MITCHELL, C.J., and STEVENS, DONEGAN, and KINDIG, JJ., concur.